Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species feature group I: a stepping feeding mechanism
A stepping feeding mechanism species A:  a wheel disc performing (figure 5; paragraphs 0022 and 0055).
species A.1: mechanism to positioning the insert the tie to the wheel disc
species A.1.a: the wheel disc is provided with a positioning column (paragraph 124).
species A.1.b: the wheel disc is provided with a positioning hole (paragraph 124).
species A.2: the mechanism for driving the wheel disc 
species A.2.a: the interval pins and an indexing cam, the indexing cam has a profile abutting against an outer circumferential surface of the interval pins (paragraph 0020).
species A.2.b: the wheel disc is provided with interval pins and interval rollers sleeved on the interval pins (paragraph 0021).
species A.2.c: inner teeth are provided on the circumference of the wheel disc (paragraph 0022).
species A.2.d: an outer tooth is provided on the circumference of the wheel disc (paragraph 0023).
species A.2.e: a plurality of the interval pins and a locking block (paragraph 0024).
species A.2.f: a pawl is provided to drive the wheel disc to rotate a locking block (paragraph 0025).
species A.2.g: an incomplete tooth profiles and inner concave arcs that are uniformly distributed are provided alternately on the circumference of the wheel disc (paragraph 0026).
species A.2.h: radial grooves and inner concave arcs that are uniformly distributed are provided alternately on the wheel disc (paragraph 0027).




A stepping feeding mechanism species B: a material shifting pin stepping translationally (fig.24 and paragraph 0133).

A stepping feeding mechanism species C: a material shifting pin swinging back and forth (fig.31 and paragraph 0138).

Species feature group II: the slider, the guide rail and the material pushing rod locations
The slider, the guide rail and the material pushing rod locations species A:  the slider and the guide rail are both located inside the circumference of the wheel disc, and the material pushing rod is mounted outside the circumference of the wheel disc (paragraphs 10 and 131).
the slider, the guide rail and the material pushing rod locations species B: the slider and the guide rail are both located outside the circumference of the wheel disc, and the material pushing rod is mounted inside the circumference of the wheel disc (paragraphs 11 and 131).

Examiner notes that the Species feature group I have three groups Species A, Species B and Species C and if the Applicant elect the Species feature group I then the Applicant must elect only one of Species A, Species B, or Species C;
If the Applicant elect Species A then the Applicant must elect either Species A.1 or Species A.2 from Species A, 
if Applicant elect group Species A.1 then the Applicant must elect either Species A.1.a or Species A.1.b.;
if Applicant elect group Species A.2 then the Applicant must elect only one of the species from Species A.2.a to Species A.2.h.; 

Examiner notes that the Species feature group II have two groups Species A and Species B and if the Applicant elect the Species feature group II then the Applicant must elect either group Species A or group Species B from Species feature group II, 
as explained below
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 20
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II are lack unity of invention because even though the inventions of these groups require the technical feature of (a slider, a guide rail, a first guide claw, a frame, a tensioning wheel, a cutter, a ribbon guide), these technical features are not special technical features as it do not make a contribution over the prior art in view of Johnson (US5205328A). 
Regrading claim 1, Johnson discloses an automated tying tool (col.1 lines 1-7), comprising: 
a slider (and figs.5-6, 13 and 10-13 and 16-20: (106)) (col.4 line 5-col 6 line 12), 
a guide rail (figs.5-6: (113)),
a first guide claw (figs.1-4 and 14: (68)), a second guide claw (figs.1-4 and 14: (69)), 
a frame (figs.1-4 and 14: the front frame of the tool (50)), 
a tensioning wheel (figs.14-116: (158)) (col.7 lines 1-15), 
a cutter (figs.14-15: (168)), 
a stepping feeding mechanism (figs.3-5, 9-12: (93)) and 
a ribbon guide (figs.1: (65) for positioning the tie into drum (93)), 
wherein the first guide claw and the second guide claw are mounted on the frame via a rotation-center pin (figs.14-18: see the pivoting pins of the elements (68) and (69)) (col.6 lines 31-45), 
the cutter (figs.14-15: (168)) and the tensioning wheel (figs.14-116: (158)) are mounted in the frame (figs.1-4 and 14: the front frame of the tool (50)), 
the guide rail (figs.5-6: (113)) is adjacent closely to the frame, 
the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) cooperates with the guide rail (figs.5-6: (113)) and slides along a length direction of the guide rail (col.7 line 53-col.9 lines 26)), 
the first guide claw, the second guide claw, the slider and the guide rail are arranged to have symmetrical center planes located on a center plane of the automated tying tool (fig.1: (50)), 
the stepping feeding mechanism (figs.3-5, 9-12: (93)) is mounted on the frame or mounted on a housing of the automated tying tool (fig.2: the housing of the tool (50)), 
the stepping feeding mechanism is capable of loading a tie (figs.1 and 7: (52), and the tie is conveyed, in each binding cycle, according to a fixed interval, to a position where a symmetrical center plane of the tie is coincident with a center plane of the automated tying tool col.7 line 53-col.9 lines 26)),  
the material pushing rod (figs.10-13 and 16: (129)) is mounted on the frame (figs.1-4 and 14: the front frame of the tool (50)) or the housing of the automated tying tool, and 
the slider (figs.5-6, 13 and 10-13 and 16-20: (106)) drives the tie to slide from the pre-positioning position to a binding operation position (col.7 line 53-col.9 lines 26)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725